Title: From George Washington to William Pearce, 14 June 1795
From: Washington, George
To: Pearce, William


          
            Mr Pearce,
            Philadelphia 14th June 1795.
          
          Your letter of the 7th instant, and the weekly reports, were received yesterday. On wednesday night, thursday, & part of friday, we had a great deal of rain in this city, and as it appeared to be general, I hope you partook of it. If the Corn is not destroyed by the insect you complain of, I do not despair (on account of its backwardness) of making a good crop, yet. It is in the months of July and August that this crop is to be made, or marred, by seasonable, or unseasonable weather.
          It is fortunate that the distemper among the horses have ceased that you may keep it clean & in order for Wht—it would have been a heavy stroke, if they had been rendered unfit for use at this busy season of the year, even if they had not died with it.
          Are you selling Hay in Alexandria, that for several weeks passed I perceive the Waggon has been employed in transporting it thither? If so, what do you get for it? and how much will you, or have you, disposed of.
          Let Mr Halley know that I am not inclined to reduce my lot in Alexandria without first viewing the part he wants for an allay; & comparing the advantages, & disadvantages together; then, if no inconvenience will result to me, and the price to be given, is adequate to the real value, according to a judgment from circumstances; I may, though I do not chuse to be under any engagement, suffer ten feet to be taken off for the purpose designated in your letter, viz.—an allay.
          Enclosed I send you a Newspaper containing some ideas on the culture of Potatoes; on the different kinds; and on the manner of making them into bread. It comes from the best board of

Agriculture in England, and may be worth attending to. I am your friend &ca
          
            Go: Washington
          
          
            P.S. By the last Post, I received the enclosed letter from James Butler; I wish you to let him know (& as soon as you conveniently can, that he may be under no mistake in the case) that he must look to those who placed him where he is—(if they think him qualified for the Office—) for his money; not a copper will he receive immediately from me. I allow £50 pr Annum to the Academy in Alexandria for the purpose of instructing the children of poor persons who are unable to be at that expence themselves; but I have nothing to do with providing, or paying the Master who is employed for that purpose. This is left to the Trustees of the School, & I wish it may be found that my donation is as beneficially applied as my intention in bestowing of it, has been good. Whether the Revd Mr Muir (to whom the money has usually been paid) has any particular agency in the business, or not, I am unable to say; but wish you to shew him Butlers letter on this subject & let me know what he says to the application. Yours
            
              G. W——n
            
          
        